                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS


 WILLIAM MABIE,                                    )
                                                   )
                         Plaintiff,                )
                                                   )
 vs.                                               )   Case No. 18-CV-1939-SMY-MAB
                                                   )
 US ATTORNEYS OFFICE, FBI, and US                  )
 BUREAU OF PRISONS,                                )
                                                   )
                         Defendants.               )


                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Pending before the Court is the Motion to Dismiss for Failure to Prosecute and for Failure

to Comply with Court Order and the Motion to Stay Answer Deadlines filed by Defendants on

May 8, 2019 (Docs. 16 and 17). The Motion to Dismiss is DENIED without prejudice and the

Motion to Stay is DENIED.

       The Seventh Circuit Court of Appeals in In re: William J. Mabie, No. 19-1371, entered an

Order on March 15, 2019 directing the clerks of court to “return unfiled any papers submitted

either directly or indirectly by him or on his behalf” except in a few limited circumstances not

relevant here. The Order means that Plaintiff William Mabie cannot file any pleadings or papers

in this case until he has satisfied the unpaid fees and sanctions. The Order did not stay this matter

nor does it require that this matter must be dismissed for want of prosecution at this time. So far,

Mabie has not failed to comply with an Order of this Court nor has he failed to prosecute this

action. If Mabie fails to “meet the normal schedule for civil litigation” this matter may be


                                            Page 1 of 2
dismissed for want of prosecution in the future. See In re City of Chicago, 500 F.3d 582, 585 (7th

Cir. 2007).

       IT IS SO ORDERED.

       DATED: May 21, 2019

                                                    STACI M. YANDLE
                                                    United States District Judge




                                           Page 2 of 2
